

114 HR 5890 IH: Asia-Pacific Maritime Security Initiative Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5890IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Salmon (for himself, Mr. Engel, Mr. DesJarlais, Mr. Bera, and Ms. Bordallo) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo promote stability and security in the Asia-Pacific maritime domains, and for other purposes.
	
 1.Short titleThis Act may be cited as the Asia-Pacific Maritime Security Initiative Act of 2016. 2.Appropriate committees of Congress definedIn this Act, the term appropriate committees of Congress means—
 (1)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
			IUnited States Policy on Asia-Pacific Maritime Security
 101.Statement of policy on United States interests in the Asia-Pacific maritime domainsIt is the policy of the United States that, as a longstanding Asia-Pacific power, the United States has enduring national interests in the Asia-Pacific region, including the South China Sea. These interests include—
 (1)the maintenance of peace and stability and the peaceful settlement of disputes; (2)rights, freedom, and lawful uses of the sea in the waters and airspace in the Asia-Pacific maritime domains, which are critical to the prosperity, stability, and security of the Asia-Pacific region;
 (3)the maintenance of United States alliances and security partnerships in the region; (4)unimpeded lawful and sustainable commerce, to include the cessation of illegal, unreported, and unregulated fishing, joint use and development of the South China Sea’s underwater and seabed resources, and support for the ecological sustainment of the South China Sea; and
 (5)respect for international law. 102.Statement of policy on claims that impinge on rights, freedoms, and lawful use of the seasIt is the policy of the United States—
 (1)to not take a position on the competing territorial claims to land features in the South China Sea; (2)to oppose claims in the maritime domains that impinge on the rights, freedoms, and lawful use of the seas that belong to all nations;
 (3)to uphold the principle that territorial and maritime claims, including territorial seas, must be derived from land features and otherwise comport with international law; and
				(4)
 (A)to note that the decision by the International Tribunal on the Law of the Sea in the case of The Republic of Philippines v. The People’s Republic of China is binding on all parties involved in accordance with international law and pursuant to the Philippines and the treaty obligations of the People’s Republic of China; and
 (B)to call on the parties to abide by the ruling. 103.Statement of policy on opposition to unilateral actions to change the status quo in the South China SeaIt is the policy of the United States—
 (1)to oppose the unilateral actions by any claimant seeking to change the status quo in the South China Sea through the use of coercion, intimidation, or military force;
 (2)to oppose provocative reclamation and island building activities in the South China Sea, including the militarization of any reclaimed features;
 (3)to oppose actions by any country to prevent any other country from exercising, consistent with international law, its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that are inconsistent with international law; and
 (4)to oppose unilateral declarations of administrative and military districts or fishing regulations in contested areas in the South China Sea, which have raised tensions.
				104.Statement of policy and sense of Congress on the commitment and support of the United States for
			 allies and partners in the Asia-Pacific region
 (a)Statement of policyIt is the policy of the United States— (1)to affirm its unwavering commitment and support for allies and partners in the Asia-Pacific region;
 (2)to reaffirm Article IV of the United States-Philippines Mutual Defense Treaty which provides that each Party recognizes that an armed attack on either Party in the Pacific Area on either of the Parties would be dangerous to its own peace and safety and declares that it would act to meet the common dangers in accordance with its constitutional processes; and
 (3)to affirm that Article V of the United States-Japan Treaty of Mutual Cooperation and Security applies to the Japanese-administered Senkaku Islands.
 (b)Sense of CongressIt is the sense of the Congress that the United States should continue supporting the efforts to the Southeast Asian nations to strengthen their maritime security capacity, domain awareness, and integration of their capabilities.
				105.Statement of policy on efforts of the Association of Southeast Asian Nations and the People’s
 Republic of China to develop an effective Code of ConductIt is the policy of the United States— (1)to support efforts by the Association of Southeast Asian Nations (ASEAN) and the People’s Republic of China to develop an effective Code of Conduct;
 (2)to encourage claimants not to undertake new or unilateral attempts to change the status quo since the signing of the 2002 Declaration of Conduct, including reclamation activities, asserting provocative administrative measures or controls in disputed areas in the South China Sea, or inhabiting uninhabited land features; and
 (3)to support efforts by claimants through ASEAN to seek a peaceful settlement of disputes among themselves and with the People’s Republic of China.
 106.Statement of policy on the continuity of operations in the Asia-Pacific regionIt is the policy of the United States to assure the continuity of operations in the Asia-Pacific region, including, when appropriate, in cooperation with partners and allies, in order to reaffirm the rights, freedoms, and lawful uses of the sea and airspace in accordance with international law.
			IIMaritime capacity building assistance
			201.Priorities for maritime capacity building assistance
 (a)Selection of countriesIn selecting countries in the Asia-Pacific region with respect to the provision of maritime capacity building assistance, the Secretary of State may prioritize those countries that will contribute to the achievement of following objectives:
 (1)Retaining unhindered lawful access to and use of waterways in the Asia-Pacific region that are critical to ensuring the security and free flow of commerce and achieving United States national security objectives.
 (2)Improving maritime domain awareness in the Asia-Pacific region. (3)Countering piracy in the Asia-Pacific region.
 (4)Disrupting illicit maritime trafficking activities and other forms of maritime trafficking activity in the Asia-Pacific that directly benefit organizations that have been determined to be a security threat to the United States.
 (5)Enhancing the maritime capabilities of a country or regional organization to respond to emerging threats to maritime security in the Asia-Pacific region.
 (b)PrioritiesIn carrying out the provision of maritime capacity building under subsection (a)— (1)priority may be placed on assistance to enhance the maritime security capabilities of the military or security forces of countries in the Asia-Pacific region that have maritime missions and the government agencies responsible for such forces; and
 (2)assistance may be provided to countries in the Asia-Pacific region to enhance the capabilities of such countries, or of regional organizations that includes such countries, to conduct—
 (A)maritime intelligence, surveillance, and reconnaissance; (B)littoral and port security;
 (C)Coast Guard operations; (D)command and control; and
 (E)management and oversight of maritime activities. (c)Annual reportThe Secretary of State shall include in the report required to be submitted under section 802 information on the status of the provision of equipment, training, supplies, or other services provided pursuant to maritime capacity building in the Asia-Pacific in the preceding year.
 202.Security assistance coordinationThe Secretary of State should seek to develop a bilateral memorandum of understanding with each of the Governments of the Philippines, Malaysia, Vietnam, and Indonesia to outline the delivery of planned maritime security capabilities to assist such countries, consistent with this Act and subject to availability of appropriations, through fiscal year 2020. Each memorandum of understanding should account for Foreign Military Financing program and any other United States security assistance authorities and programs provided to the relevant country.
			IIIInternational Mil­i­tary Education and Train­ing
 301.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $15,000,000 for each of the fiscal years 2017 through 2020 for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2301 et seq.) (relating to international military education and training) for the Asia-Pacific region in accordance with the provisions of this Act.
			IVForeign Military Financing Program
 401.Authorization of appropriationsThere is authorized to be appropriated to the President $10,000,000 for fiscal year 2017 for assistance under section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to Foreign Military Financing program) for the Asia-Pacific region in accordance with the provisions of this Act.
			VMaritime Law Enforcement Initiative
 501.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $10,000,000 for fiscal year 2017 for International Narcotics Control and Law Enforcement assistance for the support of the Southeast Asia Maritime Law Enforcement Initiative, including the development of integrated, regional capabilities to better understand the surrounding maritime space by maritime law enforcement authorities in the following countries and among the following countries on a regional basis:
 (1)The Philippines. (2)Malaysia.
 (3)Vietnam. (4)Indonesia.
				VITransfer of Excess Defense Articles
 601.Priority for transfer of excess defense articlesSection 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)) is amended— (1)by striking Notwithstanding and inserting (A) Notwithstanding;
 (2)by striking and to the Philippines and inserting to the Philippines, and, subject to subparagraph (B), to Malaysia, Vietnam, and Indonesia; and (3)by adding at the end the following:
					
 (B)The authority of subparagraph (A) to provide priority to the delivery of excess defense articles under this section to Malaysia, Vietnam, and Indonesia shall apply only with respect to excess defense articles used for maritime security-related missions, including excess defense articles for purposes of patrols, intelligence, surveillance, and reconnaissance..
 602.Sense of Congress on transfer of naval vesselIt is the sense of Congress that the maritime security of United States allies and partners bordering the South China Sea would be enhanced by the transfer of an Oliver Hazard Perry class frigate to an appropriate country in the region. Congress urges the Secretary of State to begin the process of consulting with Congress on the transfer of such a vessel as soon as possible.
			VIIEquality of treatment in arms sales for Taiwan
			701.Equality of treatment in arms sales for Taiwan
 (a)In generalThe President shall ensure that the United States Government treats every proposed arms sales for Taiwan with the same timelines, processes, and procedures, including formal notification to Congress under the Arms Export Control Act (22 U.S.C. 2751 et seq.), accorded to proposed arms transfers for all other countries.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, and every 5 years thereafter, the Secretary of State shall review and report to the appropriate committees of Congress on the compliance of the United States Government with the requirements of subsection (a).
				VIIIReports
			801.Report on plans for the maintenance of rights, freedoms, and lawful uses of the seas and airspace
 in the Asia-Pacific maritime domainsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate committees of Congress a report in classified form setting forth a plan, for each 1-year and 5-year periods beginning on the date of such report, that details all freedom of navigation assertions, shows of force, bilateral and multilateral military exercises, port calls, and training intended to enhance the maritime capabilities, respond to emerging threats, and maintain freedom of operations, consistent with international law, in international waters and airspace in the Asia-Pacific maritime domains.
 802.Report on plans for partner capacity buildingNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate committees of Congress a report (in classified or unclassified form) setting forth a plan, for each 1-year and 5-year period beginning on the date of such report, for security assistance and capacity building intended to enhance the maritime capabilities, respond to emerging threats, and maintain freedom of operations, consistent with international law, in the waters and airspace in the Asia-Pacific maritime domains.
			